*19ORDER
The Disciplinary Review Board on November 13, 1998, having filed with the Court its decision concluding that RICHARD W. BAÑAS of EAST HANOVER, who was admitted to the bar of this State in 1978, should be suspended from the practice of law for a period of three months for violating RPC 1.1(a) (gross neglect), RPC 1.3 (lack of diligence), RPC 1.4(a) (failure to communicate with client), RPC 1.5(b) (failure to reduce fee agreement to writing), and RPC 8.1(b) (failure to cooperate with disciplinary authorities), and good cause appearing;
It is ORDERED that RICHARD W. BAÑAS is suspended from the practice of law for a period of three months, and until further Order of the Court, effective February 26, 1999; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of his suspension and that he comply with Rule 1:20-20; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.